Citation Nr: 0921099	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for generalized anxiety 
disorder as of October 14, 2004?

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims are now under the 
jurisdiction of the RO in Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder is not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.   

2.  The Veteran's service-connected disabilities are a 
generalized anxiety disorder, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
right ear hearing loss, evaluated as noncompensably 
disabling.  His combined evaluation is 20 percent from 
October 14, 2004.

3.  The Veteran's service-connected disabilities alone do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for a generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9400 (2008).

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not  
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

 As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met regarding the Veteran's 
claim for an initial rating higher than 10 percent for a 
generalized anxiety disorder.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated. 

As to the claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities, in a January 2005 letter, the Veteran 
was provided notice as to the evidence necessary to 
substantiate that claim and who bore what responsibility for 
submitting evidence.  In a March 2006 letter, he was informed 
how effective dates are determined.  The claim was most 
recently readjudicated in a February 2009 supplemental 
statement of the case.  Thus, any timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Given that the 
Veteran has argued that he cannot work due to service-
connected disabilities, the Board finds that there is no need 
to further discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, including obtaining VA treatment records and records 
from the Social Security Administration, and as warranted by 
law, affording VA examinations.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claims.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, private medical records, VA medical 
records, and medical records relied upon by the Social 
Security Administration in awarding the Veteran disability 
benefits.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  
1380-81 (Fed. Cir. 2000). 

I.  Generalized anxiety disorder

In the April 2005 rating decision on appeal, the RO granted 
service connection for a generalized anxiety disorder 
secondary to the service-connected hearing loss and assigned 
a 10 percent evaluation, effective October 14, 2004.  The 
Veteran argues he warrants a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The service-connected generalized anxiety disorder is 
evaluated under Diagnostic Code 9400.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition.  

Under the criteria for evaluating a generalized anxiety 
disorder, a 10 percent evaluation is warranted when 
occupational and social impairment are due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

Global assessment of functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the DSM IV, page 32).  A global assessment of 
functioning score of between 51 and 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for generalized anxiety 
disorder.  Initially, it must be noted that the Veteran's 
credibility is questionable in light of inconsistent 
statements he has made in the record.  For example, when 
examined by the Social Security Administration in November 
2004 in connection with seeking disability benefits, he 
denied having sustained any head injuries over the prior 10 
years and denied any history of loss of consciousness.  See 
November 8, 2004 "Disability Consultation."  Notably, 
however, VA treatment records note that the Veteran reported 
being in a motor vehicle accident in October 2002 during 
which he hit his head and lost consciousness.  See February 
10, 2003 and April 11, 2003 VA treatment records.  These 
statements are completely inconsistent.  Additionally, when 
reporting his past surgeries to the Social Security 
Administration, he failed to report the three surgeries he 
underwent following a laceration to his left middle finger in 
April 2002, see id., which involved his having to wear a cast 
for three months and undergo "intense" physical therapy, 
see April 11, 2003 VA treatment record.  The last surgery 
occurred in March 2003.  See March 14, 2003, VA treatment 
record.

Further, the Veteran has been inconsistent with his report of 
drug and alcohol abuse.  A September 2004 Social Security 
Administration record shows the Veteran reported consuming 
alcohol two times a week but denied "illicit drug use and 
use of tobacco products."  See September 15, 2004 
"Disability Evaluation."  In November 2004, however, he 
reported a long-standing history of alcohol abuse and a 
history of smoking a half of pack of cigarettes per day.  See 
November 8, 2004 "Disability Consultation."  Further, on 
January 12, 2005, the Veteran reported to a VA examiner that 
he was drinking two to three beers, but not daily.  He denied 
smoking and doing drugs.  Id.  In October 2007, the Veteran 
denied any alcohol use.  See October 2, 2007 VA medical 
record.  In March 2008, however, he admitted to drinking 12 
beers/day until two days ago and using cocaine until six 
weeks ago.  See March 14, 2008 VA medical record.  He left 
the VA rehabilitation center in June 2008 because VA 
discovered he was still using cocaine.  See June 11, 2008 VA 
medical record.

The Board is responsible for weighing the evidence and 
determining how much probative value to accord the claimant's 
report of history and report of symptoms associated with the 
service-connected disability.  In this case, the Board finds 
the Veteran to be of questionable credibility due to the 
multiple inconsistencies and assigns his self reported 
symptoms little probative value.  

The Veteran filed his claim of entitlement to service 
connection for a psychiatric disorder, claiming it was due to 
his service-connected right ear hearing loss and tinnitus in 
October 2004.  In January 2005, the Veteran reported that he 
would get anxious while driving in traffic because he could 
not hear well.  See January 12, 2005, VA examination report.  
The first time in the record where the Veteran reported 
problems with anxiety due to hearing loss was in September 
2004, which was right before he filed his claim for service 
connection.  See September 14, 2004, VA medical record.  
However, in April 2002, the Veteran stated he would get 
angry, irritable, and intolerant while driving in traffic, 
which had begun when he was employed as a tractor-trailer 
driver in New Hampshire.  See April 24, 2002, VA medical 
record.  In a January 2005 VA examination report, the 
examiner found the Veteran had a pre-existing anxiety 
disorder which was aggravated by the Veteran's hearing 
impairment.  Thus, a competent professional has found the 
Veteran had an anxiety disorder prior to the service-
connected hearing loss having an impact on the anxiety 
disorder.

After reviewing the clinical findings which are based upon 
the observations of the examiners, and which are more 
reliable than the Veteran's self report, the Board finds that 
the preponderance of the evidence is against finding that he 
meets the criteria for a 30 percent evaluation.  The Veteran 
definitely has symptoms of anxiety; however, there is a lack 
of credible evidence of the inability to perform occupational 
tasks as a result of his anxiety.  The Veteran has made it 
clear that he will not work because of his fear of having his 
disability payments reduced.  He was able to drive a cab, but 
in December 2008 he stopped only because of monetary issues-
not anxiety issues.  Examiners have consistently described 
the Veteran as being alert, oriented, cooperative, 
appropriately groomed, having normal speech, having logical 
and relevant thought processes, having intact judgment and 
insight, having intact memory, having sustained attention and 
concentration, having good eye contact, not having homicidal 
or suicidal ideation, and not having psychotic features.  In 
September 2004, the examiner stated that the Veteran's 
difficulty in maintaining social function was "mild."  See 
September 15, 2004 "Disability Evaluation."  The examiner 
responded to "episodes of decompensation" with "none."  
Id.  

The record is against finding occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed  mood, anxiety, 
suspiciousness, panic attacks, chronic sleep  impairment, 
mild memory loss.  The Veteran stated in September 2004 
(prior to filing his claim for service connection for a 
psychiatric disorder) that he had lost his job due to his 
severed finger that required three surgeries.  See September 
14, 2004, VA medical record.  In November 2004, the Veteran 
stated he was "retired."  See November 8, 2004 "Disability 
Consultation."  In December 2008, the Veteran stated he had 
stopped driving a cab because if he made too much money, his 
disability payments would be reduced.  Clearly, the appellant 
chose to reduce his working hours due to a non-service-
connected issue-fear of losing compensation-rather than due 
to an ability to work due to the service connected anxiety 
disorder.  

The Board acknowledges that the 10 percent rating appears to 
be inconsistent with the global assessment of functioning 
scores of between 56 and 58.  As stated above, such scores 
fall under the "moderate symptoms."  Moderate symptoms 
encompass a flat affect and circumstantial speech, occasional 
panic attacks or few friends or conflicts with peers or co-
workers.  Such scores could arguably establish a basis to 
grant a higher evaluation.  The Board finds, however, that 
the clinical findings reported in the medical records 
outweigh the cursory assignment of the global assessment of 
functioning scores in the medical records.  For example, in 
the medical record that entered a global assessment of 
functioning score of 56, the examiner stated the Veteran was 
groomed, had good eye contact, and had logical and relevant 
thought processes without psychotic features.  See November 
29, 2005 VA medical record.  The Veteran was reported to be 
anxious, but less than five months prior insight and judgment 
were adequate.  Id.  When a global assessment of functioning 
score of 57 was entered, the examiner stated the Veteran was 
alert and oriented times three.  See November 16, 2004 VA 
medical record.  The examiner also stated the Veteran was 
pleasant, cooperative, well groomed, had normal speech, had 
good eye contact, had intact insight and judgment, had intact 
memory and concentration, and logical and relevant speech.  
Id.  These clinical findings are consistently reported in the 
medical records in the claims file.  As a result, the Board 
finds that there is a lack of credible evidence of moderate 
generalized anxiety disorder.  Hence, a 30 percent rating 
since October 14, 2004 for generalized anxiety disorder is 
not warranted.  

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
generalized anxiety disorder (versus treatment for his 
nonservice connected alcohol abuse and cocaine addiction) and 
the manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Thus, referral for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107.  Accordingly, in view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson.



II.  Total rating for compensation based upon individual 
unemployability due to service-connected disabilities

In January 2005, the RO received the Veteran's formal 
application for a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities.  He stated he became too disabled to work in 
June 2002.  He stated that his service-connected disabilities 
deprived him of sleep and that the medication he was taking 
would wear him out.  The Veteran indicated he had finished 
high school, completed one year of college, and had 
occupational experience as a porter and a cab driver.  He 
stated that he was told not to come back to his job at the 
Aviation Airport Services Inc. 

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are a 
generalized anxiety disorder, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
right ear hearing loss, evaluated as noncompensably 
disabling.  His combined evaluation is 20 percent from 
October 14, 2004.  See 38 C.F.R. § 4.25.  The Veteran's 
combined rating thus fails to satisfy the minimum percentage 
requirements for a total disability evaluation based on 
individual unemployability due to service connected disorders 
under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Thus, the issue is whether his service-connected disabilities 
precluded him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities 
alone prevent him from obtaining and retaining substantial 
gainful employment.  There is a May 2005 statement from a VA 
physician, wherein she stated that the Veteran was taking 
medication for his anxiety, which was interfering with his 
cognitive abilities.  She added that the Veteran could not 
drive while taking the medication and was not "able to 
work" due to increased anxiety symptoms.  See May 5, 2005, 
letter.  However, in April 2005, there is a notation in a VA 
medical record that the mental health provider was "unable" 
to make a statement that the Veteran was unable to work due 
to the condition of anxiety disorder.  See April 28, 2005, VA 
medical record.  Even if the Board accepted the findings in 
the May 2005 statement, it still does not find that the 
Veteran is unable to obtain and sustain gainful employment 
due to his service-connected disabilities alone.  The 
evidence is replete with showing that the Veteran has 
nonservice connected alcohol and drug problems.  
Additionally, the Veteran reported in December 2008 that he 
had stopped working part time as a taxi driver because he did 
not want to lose compensation benefits from the Social 
Security Administration.  This establishes that the Veteran 
can work as a driver.  He did not quit this job because of 
his inability to do the job, but rather his fear of losing 
compensation from the Social Security Administration.  Thus, 
his admitting that he was driving for work refutes the 
medical opinion that he is unable to drive.  

Additionally, the Veteran has changed his story as to why he 
stopped working.  In April 2003, he stated he stopped working 
due to multiple hand surgeries.  He later stated he had 
retired.  In December 2008, he admitted he had stopped 
driving a cab because he did not want to make too much money 
or his Social Security disability benefits would be reduced.  
In the December 2008 VA examination report, the examiner 
ultimately concluded stated the Veteran's symptoms did not 
warrant a finding that he was unemployable for VA purposes.  
He noted the Veteran had worked as a skycap and a taxi driver 
and was "carefully monitoring the parameters of his 
income."  The examiner further recommended that the 
appellant participate in a program of vocational 
rehabilitation.  Making such a recommendation would be 
inconsistent if the examiner had found that the appellant 
could not work due solely to his service connected 
generalized anxiety disorder.

The Veteran's hearing loss is noncompensable, his tinnitus is 
10 percent disabling, and his psychiatric disorder is 
10 percent disabling.  The May 2005 opinion is outweighed by 
the December 2008 opinion, as the December 2008 opinion 
included a more detailed rationale for the opinion.  The May 
2005 opinion is also outweighed by the Veteran's admission 
that he was driving for work.  Therefore, the Veteran's 
service-connected disabilities, by themselves, are not of 
such severity as to render him unemployable.  Stated 
differently, the record does not reflect some factor, which 
takes the Veteran's case outside the norm.  

The preponderance of the objective and competent medical 
evidence of record against the Veteran's claim, and the claim 
is denied.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b). 


ORDER

An initial evaluation in excess of 10 percent for generalized 
anxiety disorder is denied.
 
A total rating for compensation based upon individual 
unemployability due to service-connected disabilities is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


